Wright, O. J.
On the trial,'plaintiff propounded a question to witness, to which defendant objected, and the objection being overruled, time was asked by counsel to reduce the same to writing, which was refused ; and this is the first error assigned.
The court had the right to give time for reducing the objection to writing then, or in its discretion, proceed with the trial, leaving the exceptions to be settled at any time *154before the rendition of the verdict. However much the practice contended for by the appellants, might tend to the correct settlement of a bill of exceptions, we know of no law that requires that the trial shall be suspended for this purpose. If it was shown that by said refusal, the appellant had been injured, and that the court had abused the discretion given it, the question would be different.
It is next objected that the court erred in admitting evidence of the occupation of one of the defendants, and proof by the witness Cowles, as to the effect of the injury done to plaintiff’s clothes. The record shows that some questions were asked the witnesses upon'these subjects, but what they testified to, if anything, is not shown. Under the rulings heretofore made, therefore, this assignment cannot prevail. Mays v. Deaver, 1 Iowa, 216; Shears v. Fortner, 6 Ib. 553.
A third objection relates to the instructions asked by defendants, and refused. As to the correctness of these instructions, in a case to which they would be applicable, we intimate no opinion. They were all refused by the court, and we can conceive of a state of case in which this refusal would be proper. No part of the testimony is before us, nor anything to show that the instructions as asked, were applicable to the case as it stood upon the proof. Under such circumstance, we cannot say that the court below erred in refusing them. Porter v. Walker, 1 Iowa, 456; McGregor et al. v. Armill, 2 Iowa, 30.
Judgment affirmed.